Citation Nr: 0217707	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to higher special monthly compensation (SMC) 
based on the anatomical loss or loss of use of both hands 
under the provisions of 38 U.S.C.A. § 1114(m).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to May 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to a higher rating 
for SMC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  The veteran is in receipt of SMC on account of being 
so helpless as to be in need of regular aid and attendance 
under the provisions of 38 U.S.C.A. § 1114(l) (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.350(b) (2002) ("l-rate"); 
service connection is in effect for flail joints of the 
right and left shoulder, rated at 80 percent and 70 
percent respectively.

3.  The veteran does not have loss of use of either hand; 
function of the hands is better than what would be 
expected if the hands were amputated with a prosthesis.


CONCLUSION OF LAW

The criteria for higher SMC based on anatomical loss or 
loss of use of both hands have not been met.  38 U.S.C.A. 
§§ 1114(m), 5103(a), 5103A (West 1991 & Supp. 2002); 38 
C.F.R. § 3.350 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to relevant statute and regulation, SMC at the 
"l-rate" may be paid for, among other things, anatomical 
loss or loss of use of both feet, one hand and one foot, 
or being permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  The criteria for the 
need for aid and attendance is contained in § 3.352(a).  
The Board notes that effective in June 1998, the veteran 
was found entitled to SMC at the "l-rate" on the basis of 
the need for aid and attendance.  

Entitlement to SMC under the next higher rate requires, in 
pertinent part, anatomical loss or loss of use of both 
hands, or anatomical loss or loss of use of one arm at a 
level, or with complications, preventing natural elbow 
action with prosthesis in place.  38 U.S.C.A. § 1114(m) 
(West 1991 & Supp. 2002) ("m-rate").  Natural elbow action 
will be based on whether use of the proper prosthetic 
appliance requires natural use of the joint, or whether 
necessary motion is otherwise controlled, so that the 
muscles affecting joint motion, if not already atrophied, 
will become so.  

The veteran contends, in essence, that he is entitled to a 
higher rating for SMC because his hands are rendered 
virtually useless due to his service-connected bilateral 
shoulder disabilities.  The threshold question before the 
Board is whether the veteran has demonstrated loss of use 
of his hands, as required for compensation under the "m-
rate."  Parenthetically, the Board notes that loss of use 
of the arms has been considered in the aid and attendance 
award at the "l-rate."  Therefore, the Board will focus 
only on the loss of use of the veteran's hands. 

After a review of the claims file, the Board finds that 
the veteran is not entitled to a SMC rating at the "m-
rate."  Specifically, the Board is not persuaded that the 
veteran is unable to use his hands to perform activities 
of daily living, including taking care of his personal 
hygiene.  To that end, a private treatment note dated in 
May 2000 reflected a finding of muscular atrophy of the 
veteran's hands.  The May 2000 private treating physician 
also noted that the veteran could move his fingers but 
could not grasp or manipulate objects due to pain in the 
shoulders.  

This finding is also supported by a February 2000 VA Aid 
and Attendance examination where the examiner noted that 
the veteran needed assistance in washing his face, 
brushing his teeth, shaving, dressing, eating breakfast, 
taking his medications, and bathing.  The examiner 
concluded that the veteran had no functional use of his 
upper extremities; however, there was no actual finding of 
a loss of use and the examiner indicated only that there 
was "allegedly" no functional use.  In fact, he deferred 
diagnosis to the musculoskeletal examiner.  The findings 
on the musculoskeletal examination clearly demonstrate 
functional use of the hands.  Objective findings showed no 
atrophy of muscles involving the hands, he had full motion 
of the wrists as well as all fingers.  There was some 
weakness in hand grip; however, this was only 3 out of a 
scale of 5.  The examiner concluded by saying that there 
was no loss of use of the hands and that the remaining 
effective function would not be equally served by an 
amputation and prosthesis.  Another examination was done 
in January 2001 which showed no anatomical defects of the 
hands or fingers.  When the examiner tried to test for 
functional defects and for grasping objects, the veteran 
resisted the examination.  The examiner commented that 
there was no muscle atrophy involving the hands as would 
be seen in disuse atrophy.  Parenthetically, the Board 
also notes that the veteran disputes the recent VA 
examiner's characterization that his symptoms were due to 
diabetic neuropathy.  Regardless whether the neuropathy is 
caused by diabetes or otherwise, the Board's focus is on 
whether he can move his hands to achieve any functional 
use.  Given the objective findings, it is clear that the 
preponderance of the evidence establishes that he does 
have effective function of the hands, certainly better 
than that which would be expected with amputation and a 
prosthesis.

Finally, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. § 5103A 
(West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits."  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible with regard to the issue decided in this 
decision.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, 
medical evidence, or lay evidence necessary to 
substantiate the claim.  

Further, it appears that all medical records identified by 
the veteran have been associated with the claims file, 
including multiple opinions rendered by private treating 
physicians.  Moreover, the Board has considered the 
multiple VA examination reports undertaken to address the 
issue on appeal.  In addition, the Board notes that the RO 
provided the veteran with a letter informing him of his 
due process rights under the VCAA in August 2001, where he 
was told how to establish entitlement to the benefit 
sought, what information was still needed, and that he 
could tell VA what additional information that he wanted 
VA to get for him.  As such, the Board finds that the 
record as it stands is sufficient to decide the claim and 
no additional development is needed.  Therefore, the Board 
finds that the mandates of the VCAA have been satisfied.



ORDER

The claim for entitlement to higher SMC based on the 
anatomical loss or loss of use of both hands under the 
provisions of 38 U.S.C.A. § 1114(m) is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

